I am unable to agree with the prevailing opinion that the admission in the original answer of willingness to pay the coupons without interest is in the nature of an offer of settlement. It is true that the amended answer succeeds the original answer as a pleading, but the original contains a distinct admission under oath against interest that was read in evidence and remained wholly unexplained at the trial. This was sufficient to sustain the verdict, prima facie.
I agree with the very able and convincing opinion of Mr. Justice O'BRIEN in the Appellate Division, and base my dissent thereon.
CULLEN, Ch. J., GRAY, O'BRIEN, VANN and WERNER, JJ., concur with HAIGHT, J.; BARTLETT, J., reads dissenting memorandum.
Judgment reversed, etc. *Page 37